USCA4 Appeal: 22-1667      Doc: 10         Filed: 11/22/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-1667


        JOSHUA OMAR BROWN, a natural man/Moorish American,

                             Plaintiff - Appellant,

                      v.

        STATE OF NORTH CAROLINA; MECKLENBURG COUNTY; THE GENERAL
        COURT OF JUSTICE, Superior Division; SPENCER B. MERRIWEATHER, III, District
        Attorney; W. ROBERT BELL, Senior Resident Judge; ELIZABETH THORTON
        TROSCH, Chief District Judge; F. BROWN, Mecklenburg County Magistrate; BELAL
        ELRAHAL, Assistant Public Defender,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Robert J. Conrad, Jr., District Judge. (3:21-cv-00461-RJC-DCK)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Joshua Omar Brown, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1667      Doc: 10          Filed: 11/22/2022     Pg: 2 of 2




        PER CURIAM:

               Joshua Omar Brown appeals the district court’s order granting Defendants’ motion

        to dismiss Brown’s complaint. On appeal, we confine our review to the issues raised in

        the informal brief. See 4th Cir. R. 34(b). Because Brown’s informal brief does not

        challenge the basis for the district court’s disposition, he has forfeited appellate review of

        the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The

        informal brief is an important document; under Fourth Circuit rules, our review is limited

        to issues preserved in that brief.”). Accordingly, we affirm the district court’s judgment.

        We dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                         AFFIRMED




                                                      2